DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 08/02/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner did not demonstrate that there is an undue search burden between the alleged species.  This is not found persuasive because the Examiner notes that each species has a separate classification. For example, Species A is classified in A61B 1/00165, Species B is classified in G02B 27/10, Species C is classified in G02B 5/208, and Species D is classified in A61B 1/128. In addition, the search queries would be different for each species and would not overlap, and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and  14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2021.
Status of Claims 
Claims 1-16 are pending, claims 7-9 and 14-15 have been withdrawn from consideration, and claims 1-6, 10-13, and 16 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 and 08/29/2019 have been considered by the examiner.
The Examiner notes that the German NPL document (Filing No. 102018110095.7) dated Feb 27, 2019, is not listed on either IDS. Appropriate correction is required.

	Specification
The disclosure is objected to because of the following informalities:  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is currently 30 words and appears to be a recitation of Claim 1. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 46a in Fig. 2a, element 46b in Fig. 3a, element 46c in Fig. 4a, element 46d in Fig. 5a, and element 47d in Fig. 5a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: optical element 32f (see para [0074] and [0075] in applicant's specification) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "optical element of the endoscope” as seen in claims 4, 12, and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:   
Claim 1 recites “the mid-infrared wavelength range”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a mid-infrared wavelength range”
Claim 10 depends from claim 8, which is drawn to a non elected species. Therefore, for the purposes of examination, the Examiner will interpret claim 10 as, “The arrangement according to claim 4”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 13 recite “the optical element of the endoscope”. It is unclear whether there are two different optical elements, one of the sheath and one of the endoscope, or if there is only one and "the optical element of the endoscope" is supposed to recite "the optical element of the endoscope sheath". For the purposes of examination, the Examiner will interpret "the optical element of the endoscope" as "the optical element of the endoscope sheath", having only one optical element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016007669 A1 to Reinecke et al. (hereinafter "Reinecke") in view of U.S. Publication No. 2017/0188802 to Lawrence et al (hereinafter “Lawrence”).
Regarding claim 1, Reinecke discloses in Fig. 1 a sterile endoscope sheath (Fig. 1 - protective sheath 1) for a non-sterile endoscope (Fig. 1 - endoscope 2) comprising: an optical element arranged at a distal end of the endoscope sheath (Fig. 2 - distal window 9), wherein the optical element absorbs electromagnetic radiation in an absorption wavelength range lying in the mid-infrared wavelength range ([0038]- a distal window of the endoscope protective cover can be heated by absorption of radiation, in particular wherein at least one radiation-absorbing layer and / or a radiation-absorbing material is arranged in or on the distal window; [0041]- the layer to be suitable … for absorption of infrared radiation), but Reinecke does not expressly teach the mid-infrared wavelength range.
However, Lawrence teaches of an analogous endoscopic device including an optical element arranged at a distal end of the endoscope (Fig. 3A - distal window 99), wherein the optical element absorbs electromagnetic radiation in an absorption wavelength range lying in the mid-infrared wavelength range ([0038] - the distal window 99 could absorb specific bands or the entire IR band… distal window 99 uses broadband infrared light in the mid-IR range).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke to utilize the absorption in the mid-infrared wavelength range, as seen above in the teachings of Lawrence. It would have been advantageous to make the combination so that the optical element prevents condensation by quickly reaching body temperature through absorbing IR radiation ([0037] of Lawrence).
Regarding claim 2, Reinecke, as modified by Lawrence, teaches the endoscope sheath according to claim 1, and Reinecke further discloses wherein the optical element is transparent in at least one optical wavelength range outside the absorption wavelength range ([0041] - the layer may also be absorbent / reflective for a first wavelength range and transparent for a second, different wavelength range be designed).
Regarding claim 4, Reinecke discloses in Fig. 1 an arrangement for the sterile handling of a non-sterile endoscope in a sterile environment comprising: a sterile endoscope sheath (Fig. 1 -  protective sheath 1) having an optical element arranged at a distal end of the endoscope sheath (Fig. 1 - distal window 9) wherein the optical element absorbs electromagnetic radiation in an absorption wavelength range lying in the mid-infrared wavelength range ([0038]- a distal window of the endoscope protective cover can be heated by absorption of radiation, in particular wherein at least one radiation-absorbing layer and / or a radiation-absorbing material is arranged in or on the distal window; [0041]- the layer to be suitable … for absorption of infrared radiation), and a non-sterile endoscope (Fig. 1 – endoscope 2) comprising an endoscope shaft (Fig. 1 - endoscope shaft 3) and an optical element arranged at a distal end of the endoscope shaft (Fig. 1 - distal window 9), and wherein the endoscope is received in the endoscope sheath and is shielded by it against the environment in a sterile manner ([0081] - the endoscope protective cover 1 or the endoscope received therein), but Reinecke does not expressly teach wherein the optical element of the endoscope is transparent to electromagnetic radiation in the absorption wavelength range.
However, Lawrence teaches of an analogous endoscopic device wherein the optical element of the endoscope is transparent to electromagnetic radiation in the absorption wavelength range ([0033] - the distal window 99 could be an absorbing band-stop, optically transparent IR filter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke to utilize the endoscope ([0037] of Lawrence).
Regarding claim 5, Reinecke, as modified by Lawrence teaches the arrangement according to claim 4, and Reinecke further discloses wherein the endoscope has a first sensor element which detects an electromagnetic radiation in the absorption wavelength range originating from the optical element of the endoscope sheath (Fig. 2 -  temperature sensor 11). 
Regarding claim 6, Reinecke, as modified by Lawrence teaches the arrangement according to claim 5, and Reinecke further discloses comprising a control unit which determines a temperature of the optical element of the endoscope sheath on the basis of the electromagnetic radiation detected by the first sensor element (see[ 0021] - the purpose of controlling and regulating, for example, a temperature sensor, a heating element, or an integrated lighting unit, the endoscope protective cover can have a suitable electronic unit; [0064] - a temperature of a distal window of the endoscope protective sheath is detected).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016007669 A1 to Reinecke et al. (hereinafter "Reinecke") in view of U.S. Publication No. 2017/0188802 to Lawrence et al (hereinafter “Lawrence”) and in further view of “Mid-infrared Frequency Combs” by Schliesser et al. (hereinafter “Schliesser”).
Regarding claim 3, 
However, in an analogous field of endeavor, Schliesser teaches wherein the absorption wavelength range is a wavelength range from 9 um to 10 um, from 8 um to 12 um or from 8 um to 14 um (page 1 - The mid-infrared region also contains two important windows (3-5 µm and 8-13 µm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reinecke, as modified by Lawrence that teach the absorption wavelength range lying in the mid-infrared wavelength range, to include the teachings of Schliesser that teach wherein the mid-infrared wavelength range is a range from 8 um to 12 um. It would have been advantageous to make the combination because discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(1)).
Regarding claim 16, Reinecke, as modified by Lawrence, the arrangement according to claim 4, but neither Reinecke nor Lawrence teaches wherein the absorption wavelength range is a wavelength range from 9 um to 10 um, from 8 um to 12 um or from 8 um to 14 um.
However, in an analogous field of endeavor, Schliesser teaches wherein the absorption wavelength range is a wavelength range from 9 um to 10 um, from 8 um to 12 um or from 8 um to 14 um (page 1 - The mid-infrared region also contains two important windows (3-5 µm and 8-13 µm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reinecke, as modified by Lawrence that teach the absorption wavelength range lying in the mid-infrared wavelength range, to include the teachings of Schliesser that teach wherein the mid-infrared wavelength range is a range from 8 um to 12 um. It would have been advantageous to make the combination (see MPEP 2144.05(1)).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016007669 A1 to Reinecke et al. (hereinafter "Reinecke") in view of U.S. Publication No. 2017/0188802 to Lawrence et al (hereinafter “Lawrence”) and in further view of U.S. Publication No. 2017/0143214 to Garibotto et al. (hereinafter “Garibotto”).
Regarding claim 10, Reinecke, as modified by Lawrence, teaches the arrangement according to claim 4, but Reinecke does not expressly teach wherein the endoscope has a second sensor element that detects electromagnetic radiation in the absorption wavelength range and that the endoscope shaft includes a second optical fiber which is optically connected to the second sensor element and which guides the electromagnetic radiation in the absorption wavelength range from the distal end of the endoscope shaft to the second sensor element.
However, Garibotto teaches of an analogous endoscopic device wherein the endoscope has a second sensor element that detects electromagnetic radiation in the absorption wavelength range (Fig. 1 - IR detector 510) and that the endoscope shaft includes a second optical fiber which is optically connected to the second sensor element and which guides the electromagnetic radiation in the absorption wavelength range from the distal end of the endoscope shaft to the second sensor element (Fig. 1 - Fiber assembly 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke, as modified by Lawrence, to include the second sensor element and optical fiber, as seen above in the teachings of Garibotto. It would have been advantageous to make the combination in order to convert the ([0221] of Garibotto) and to collect at least infrared light emanating from one or more surface locations ([0201] of Garibotto).
Regarding claim 11, Reinecke, as modified by Lawrence and Garibotto teaches the arrangement according to claim 10, but neither Reinecke nor Lawrence expressly teach wherein the second optical fiber is optically closed at a distal end (Fig. 1 - l end 212).
However Garibotto teaches of an analogous endoscopic device wherein the second optical fiber is optically closed at a distal end (Fig. 1 - l end 212).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke, as modified by Lawrence, to utilize the optical fiber optically closed at a distal end, as seen above in the teachings of Garibotto. It would have been advantageous to make the combination in order to perform an action on the collected infrared light ([0207] of Garibotto).
Regarding claim 12, Reinecke, as modified by Lawrence and Garibotto, teaches the arrangement according to claim 10, and Reinecke further discloses further comprising a control unit which determines a temperature of the optical element of the endoscope sheath on the basis of the electromagnetic radiation (see[ 0021] - or the purpose of controlling and regulating, for example, a temperature sensor, a heating element, or an integrated lighting unit, the endoscope protective cover can have a suitable electronic unit; [0064] - a temperature of a distal window of the endoscope protective sheath is detected) detected by the first sensor element (Fig. 2 -  temperature sensor 11) 
However, Garibotto teaches of an analogous endoscopic device further comprising a control unit which determines a temperature of the optical element of the endoscope on the basis of the electromagnetic radiation (Fig. 1 - signal processing unit (SPU) 400; [0201] - SPU 400 converts the one or more information signals received from sensor assembly 500 into a series of temperature measurements) detected by the second sensor element (Fig. 1 - IR detector 510).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke, as modified by Lawrence, to include the control unit as seen above in the teachings of Garibotto. It would have been advantageous to make the combination in order to determine an average temperature ([0208] of Garibotto).
Regarding claim 13, Reinecke, as modified by Lawrence and Garibotto teaches the arrangement according to claim 12, but neither Reinecke nor Garibotto expressly teach further comprising an output unit which outputs an acoustic and/or optical warning signal when the determined temperature of the optical element of the endoscope sheath and the determined temperature of the optical element of the endoscope each reach and/or exceed a preset value.
However Lawrence teaches of an analogous endoscopic device further comprising an output unit which outputs an acoustic and/or optical warning signal when the determined temperature of the optical element of the endoscope sheath and the determined temperature of the optical element of the endoscope each reach and/or exceed a preset value (Fig. 5B and Fig. 6 - temperature reading system 108; see [0042-0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinecke, as modified by Lawrence, to include the output unit as seen above in the teachings of Lawrence. It would have been ([0043] of Lawrence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,503,196 to Kehr et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/C.A.S./Examiner, Art Unit 3795

/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795, 08/16/21